Per Cüriam.
The application for an order to show cause is denied, for the reason that an answer need not be signed by the defendant personally when answer upon oath is waived in the bill. It is sufficient if it be signed by his solicitor. See Chancery Rule 10, subd. e. The fact that the answer is one in the nature of a cross-bill is unimportant, as a similar practice prevails as to bills of complaint. Chancery Rule 1, subd. a. Eveland v. Stephenson, 45 Mich. 396.
It is not to be inferred from this determination that mandamus would be the appropriate remedy if relator had a grievance. That question we do not decide.